DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/27/2021 has been entered.

The following is a non-final office action in response to communications received 10/27/2021. Claims 21, 31, 40 have been amended. Claims 26-27, 36-37 have been previously cancelled. Therefore, claims 21-25, 28-35, 38-40 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are NOT sufficient to overcome the Double Patenting rejections set forth in the previous office action. The double patenting rejection is maintained.

Response to Arguments
Applicant’s arguments filed 10/27/2021 have been fully considered but they are moot in view of new grounds of rejections.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-25, 28-35, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10467387. Although the claims at Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 28-35, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (Pub. No. US 2005/0071659) in view of Ghafourifar (Pub. No. US 2016/0191472).

As per claims 21, 31, 40, Ferguson discloses a method comprising: communicating, via a computing device over a network to a user, a message comprising a separately encoded media file, said encoded media file comprising at least a portion of content protected by an applied security feature and a remaining portion that is not subject to the applied security feature, the security feature causes the encoded media file to be displayed in a modified manner such that the protected portion of the content is obfuscated (…see fig.4…indicating portions of an EDA related document subject to protection…in an EDA related document (file), the EDA related information to be secured may be indicated as information that is enclosed within a starting tag and a closing tag…this is to signify the beginning and end of a section of code to be encrypted or secured…see par. 34-35); communicating, via the computing device over the network, a key to said user, said key communication causing said encoded media file to be automatically decoded upon receipt of said key (…data related to a key, a password…associated with securing the information may be used to gain access to the secured portion of the EDA related document…the EDA tool may process the now unlocked EDA related information and provide a user with results of the processing in a manner so as to not reveal any sensitive portions of the EDA related information (e.g. any portion of the secured information that is to be concealed from the user of the EDA tool)…see par. 32. Ferguson does not explicitly disclose receiving, at the computing device, a request to access said protected content of the encoded media file; determining, via the computing device that receiving, at the computing device, a request to access said protected content of the encoded media file; determining, via the computing device, that said user is permitted to decode said media file (…the system prompts the receiver to input his or her credentials for authentication…the receiver downloads the document or message that was sent to him or her…the receiver’s client device decrypts the AES keys that he is able to with his private key…the receiver uses the AES keys he obtained to decrypt the pieces of the document that he is able to…the user chooses the user or users that are his or her desired recipient \s for the selected message or document…e.g. User B…the user contact information, in the contact info database is matched to the user or users that are desired recipients of the document…each desired recipient user’s information is found in the public encryption key database…Public key B in public key database…Public Key B is used to encrypt the content of the message or document that is to be sent and the encrypted message or document is sent to each of the desired recipients who may then use their private keys to decrypt the message or document…see par. 56-57, 62). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Ghafourifar in Ferguson for including the above limitations because one ordinary skill in the art would recognize it would further enhance the security of content protection by using AES encryption keys…see Ghafourifar, par. 56.


As per claims 22, 32, the combination of Ferguson and Ghafourifar discloses receiving, over the network, an unencoded version of said media file; storing a copied version of said unencoded media file; and encoding said media file prior to said communication of said message (Ghafourifar: see par. 24, 38). The motivation for claims 22, 32 is the same motivation as in claims 21, 31 above.


As per claims 23, 33, the combination of Ferguson and Ghafourifar discloses communicating, based on said determination, said copied version of the media file (Ghafourifar: see par. 40-41). The motivation for claims 23, 33 is the same motivation as in claims 21, 31 above.


As per claims 24, 34, the combination of Ferguson and Ghafourifar discloses wherein said key is a public key utilized to encode said encoded media file (Ghafourifar: see par. 41). The motivation for claims 24, 34 is the same motivation as in claims 21, 31 above.


As per claims 25, 35, the combination of Ferguson and Ghafourifar discloses determining that said user is not permitted to decode said media file; and declining said request (Ghafourifar: see par. 79). The motivation for claims 25, 35 is the same motivation as in claims 21, 31 above.


As per claim 28, the combination of Ferguson and Ghafourifar discloses wherein said request to access said protected content is based on interaction with said portion (Ghafourifar: see par. 56-57, 62). The motivation for claim 28 is the same motivation as in claims 21, 31 above.


As per claims 29, 38, the combination of Ferguson and Ghafourifar discloses determining a number of times a request to decode said encoded media file is requested; performing said communication of said key based on said determination (Ghafourifar: see par. 80). The motivation for claims 29, 38 is the same motivation as in claims 21, 31 above.


As per claims 30, 39, the combination of Ferguson and Ghafourifar discloses declining said request when said number of times satisfied a threshold (Ghafourifar: see par. 80). The motivation for claims 30, 39 is the same motivation as in claims 21, 31 above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to preventing private information from unwanted viewing and access from unauthenticated users.

Park (Pub. No. US 2002/0026573); “Method for Processing Access-Request Message for Packet Service”;
-Teaches generating access-request message by using the temporary authenticator value and the encrypted user password…see par. 49-53.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436